Citation Nr: 0616743	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Increased evaluation for aching joints.

2.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic fatigue 
syndrome (CFS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991, with additional unverified periods of inactive 
service.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from January to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  The case was temporarily 
transferred to the St. Petersburg, Florida Regional Office by 
the Regional Office (RO) in Montgomery, Alabama.        


FINDINGS OF FACT

1.	The veteran requires continuous medication to control his 
joint pain symptoms.  

2.	In an October 1997 rating decision, the RO denied 
entitlement to service connection for CFS, and the veteran 
did not appeal.  

3.	Evidence received since the October 1997 denial is new and 
material.  

4.	The preponderance of the medical evidence of record 
indicates that the veteran's CFS relates to his service-
connected asthma disorder.  


CONCLUSIONS OF LAW

1.	The schedular criteria for a 10 percent disability 
evaluation, for the veteran's service-connected joint pain 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).

2.	New and material evidence has been received to reopen a 
claim of entitlement to service connection for CFS.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.	The veteran's CFS is proximately due to his service-
connected asthma disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection claim 
for CFS and is seeking an increased rating for a joint pain 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in May 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  And in this letter, the 
RO provided notification to the veteran before adjudicating 
his claims in August 2002.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes that in the May 2002 letter, the RO did not 
provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Nevertheless, despite the inadequate notice provided 
to the veteran on these two matters, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As will be discussed below, the Board will 
grant the veteran's claims for service connection and 
increased rating here.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter, and there does not 
appear to be any outstanding records that are relevant to 
this appeal.  And the RO provided the veteran with VA medical 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim to Increased Rating  

In August 1995, the veteran claimed service connection for 
"aching joints" due to an undiagnosed illness related to 
his service in the Persian Gulf.  The RO service connected 
this disorder in a February 1997 rating decision at 0 percent 
disabling.  The veteran now claims entitlement to an 
increased rating.  For the reasons set forth below, the Board 
agrees with his claim.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
In making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The RO rated the veteran's joint pain disorder under 
Diagnostic Code 8850-5025.  There are no specific rating 
criteria for Diagnostic Code 8850.  But as the veteran's 
joint pain disorder has been rated as analogous to 
fibromyalgia, the RO rated the veteran using the criteria 
under Diagnostic Code 5025.

Diagnostic Code 5025 states that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynaud's-like symptoms:  provides a 10 percent 
rating for symptoms that require continuous medication for 
control, and a 20 percent rating for symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  As the Board finds a rating 
in excess of 10 percent unwarranted here, this decision will 
not address ratings higher than 20 percent.  

The medical evidence of record indicates that the veteran has 
relied on continuous medication to control his symptoms, but 
that his symptoms are not present more than one-third of the 
time.  Specifically, a July 2002 VA compensation examiner's 
report noted that the veteran had been taking ibuprofen for 
his pain since 1992.  VA outpatient treatment records show 
that the veteran was prescribed prednisone for his symptoms 
in July 1998.  VA outpatient treatment records show that the 
veteran asked for "stronger Motrin" for his symptoms in 
January 2000.  These records show that the veteran asked for 
Tylenol #3 to supplement his Motrin treatment in May 2000.  
These records show that, in April 2002, he took Flexeril for 
pain.  And these records show that, in September 2002, he was 
prescribed 2400mg of ibuprofen daily.  As such, the Board 
finds that the record demonstrates that the veteran requires 
continuous medication for control of his joint pain symptoms.  
This satisfies the criteria necessary for a 10 percent 
rating.    

But the next-highest rating - 20 percent - is unwarranted 
based on this record.  The record does not indicate that the 
veteran's symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, which are present more than one-third of the 
time.  Rather, the record indicates that, with use of his 
medicine, the joint pain symptoms are well controlled.  VA 
treatment records dated in 2001 to 2002 support this finding.  
These records show that the veteran reported little to no 
pain over this extended period of time.  Hence, the Board 
finds a rating in excess of 10 percent unwarranted here.  

Finally, the Board finds an extraschedular rating unwarranted 
here as well.  The medical evidence does not reflect that the 
veteran's service-connected disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or has necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  
 
III.  The Merits of the Claim to Reopen the Claim for Service 
Connection

The veteran originally claimed service connection for CFS in 
August 1995.  The RO denied this claim in October 1997.  The 
veteran did not file a notice of disagreement with this 
decision and, therefore, did not later perfect an appeal to 
the Board via the filing of a VA Form 9 substantive appeal.  
Accordingly, the RO's October 1997 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).  

In September 2001, the veteran filed a claim to reopen this 
claim, which was again denied in August 2002.  The veteran 
did appeal this decision.  To now address the veteran's 
claim, the Board must first determine whether the record 
contains new and material evidence since the October 1997 
rating decision.  See 38 C.F.R. § 3.156 (2005).      

Regulations enacted since the veteran's original claim in 
1995 have changed VA's definition of "new and material 
evidence."  This change applies prospectively to all requests 
to reopen that are made on or after August 29, 2001.  See 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2005)].  Because the veteran filed his 
request to reopen his claims after that date (in October 
2001), this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In support of the effort to reopen his claim, the veteran 
submitted several statements reiterating his claims that his 
diagnosed CFS should be service connected, submitted a lay 
statement from his former spouse attesting to his difficulty 
since returning from the Persian Gulf, and submitted private 
medical records demonstrating his rectal problems.  And the 
record contains the July 2002 VA compensation examination 
report, and VA outpatient treatment records dated between 
1995 and 2002.  This is new information associated with the 
claims folder since the last final rating decision in October 
1997.  Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the VA treatment 
records and compensation examination report are also 
material.  By itself, or with previous evidence of record, 
this new evidence relates to the unestablished fact necessary 
to substantiate the veteran's claim.  The new evidence 
pertains to the specific reason the veteran's claim was 
denied in October 1997 - i.e., it is medical evidence showing 
that the veteran's current CFS may relate to service.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303.  The evidence 
suggests that the veteran's CFS relates to his service-
connected asthma, and therefore may be secondarily connected 
to service.  See 38 C.F.R. § 3.310(a).  

Based on this new and material evidence, the veteran's 
service connection claim for CFS has been reopened.  

IV.  The Merits of the Claim for Service Connection

In his original claim for service connection for CFS in 
August 1995, the veteran claimed that his CFS was an 
undiagnosed illness related to his service in the Persian 
Gulf in the early 1990s.  In his September 2001 claim to 
reopen, the veteran again suggested that his CFS was an 
undiagnosed illness due to service in the Gulf.  As the claim 
progressed through the appellate process, the veteran and his 
representative also maintained that his CFS is secondarily 
related to service.  They contend that CFS relates to his 
service-connected asthma disorder.  For the reasons set forth 
below, the Board disagrees with the claim that the veteran's 
CFS is an undiagnosed illness presumptively related to 
service in the Persian Gulf.  But, based on the preponderance 
of the medical evidence of record, the Board agrees with the 
veteran and his representative that the CFS is secondarily 
related to his service-connected asthma disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).

In this matter, the Board finds service connection 
unwarranted based on 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  These presumptive provisions do not help this claim 
for one simple reason - the preponderance of the medical 
evidence of record attributes the veteran's CFS to known 
clinical diagnoses, namely, the veteran's obesity and his 
asthma disorder.  Specifically, a May 1997 VA compensation 
examiner stated that the veteran's chronic fatigue syndrome 
may be related to anti allergens he uses for his asthma 
disorder, while the July 2002 VA compensation examiner stated 
the veteran's chronic fatigue was secondary to obesity and 
asthma.  As the veteran's CFS has been medically attributed 
to diagnosed rather than undiagnosed illnesses, the Persian 
Gulf War presumption of service connection does not apply 
here.  See 38 C.F.R. § 3.317(a)(1)(ii); VAOPGCPREC 8-98.  

Nevertheless, the Board finds a service connection finding 
appropriate here based on secondary service connection 
principles.  Cf. Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. 
Cir. 1994) (that a veteran is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the veteran is entitled to direct 
service connection under 38 C.F.R. § 3.303).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

In this matter, the record clearly shows that the veteran has 
CFS.  The July 2002 VA examiner found the veteran with this 
disorder, as did the VA compensation examiner in May 1997.  
And the record also clearly shows that the veteran's CFS 
relates, at least in part, to his asthma.  After listing the 
several asthma medications the veteran uses, the May 1997 
examiner stated that the veteran's chronic fatigue may relate 
to his anti allergens.  And as noted, the July 2002 examiner 
found the asthma and fatigue related at least in part.  

As no medical evidence of record counters the findings of the 
May 1997 and July 2002 examiners, the preponderance of the 
medical evidence clearly supports the veteran's claim for 
service connection for CFS, albeit on a secondary rather than 
a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.310(a).  
	










	(CONTINUED ON NEXT PAGE)

ORDER

A higher rating of 10 percent for service-connected aching 
joints is granted, subject to the law and regulations 
controlling the award of monetary benefits.  

Entitlement to service connection for chronic fatigue 
syndrome is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


